DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is a run-on sentence.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: in paragraph [0028], line 3 should be amended to recite --32B may[[be]] be--.  In paragraph [0030], the second to last line on page 7 should be amended to recite --(QPS) may be employed--.  In paragraph [0031], “60” has been defined as both a sample collection module and a chamber section.  An amendment should be made so “60” is only defined using one term throughout the entirety of the Specification.
Appropriate correction is required.
Claim Objections
Claims 6, 7, 11, 14, 17, 19 and 20 are objected to because of the following informalities: in claim 6, line 1 should be amended to recite --permeability modifying agent--.  In claim 7, line 1 should be amended to recite --permeability modifying agent--.  In claim 11, the last line on page 24 should be amended to remove the word “and”, the first line on page 25 should be amended to end with the word --and--, line 6 of page 25 should be amended to recite --measur[[e]]ing, with a senor--, and line 7 on page 25 should be amended to end with the word --and--. In claim 14, line 1 should be amended to recite --permeability modifying agent--.  In claim 17, line 3 should be amended to begin with --a--, line 9 should be amended to recite --agent;[[ and]]-- and line 11 should be amended to end with the word --and--.  In claim 19, line 1 should be amended to recite --permeability modifying agent--. In claim 20, line 1 should be amended to recite --permeability modifying agent--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 11-20 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "the fluid extraction tool" in line 2.  Claim 11 recites the limitation "the fluid extraction tool" in line 2 of page 25.  Claim 17 recites the limitation "the wellbore" in line 5 of page 25 and the limitation “the selective permeability agent” in the third to last line.  There is insufficient antecedent basis for these limitations in the claims.  Consequently, claims 12-16 and 18- 20 are also rejected under 35 USC 112(b) as being indefinite since they depend from claims that are rejected under 35 USC 112(b) as being indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 17-20 are rejected under 35 USC 103 as being unpatentable over Dave et al. (US 5,269,180) and in view of Yuan (US 9,410,406 B2).
Referring to claims 1, 3, 5, and 8: Dave teaches a method for testing fluid mobility within a formation comprising:
disposing a tool (FIG. 3) into a wellbore extending through a subterranean earth formation (column 8, lines 27-42), the tool having a flow line 54;
injecting, from the tool, a liquid into the subterranean earth formation at a sample area and making permeability determinations (column 11, line 63 - column 12, line 7);
measuring a pressure within the flow line in sealed fluid communication with the sample area (column 3, lines 22-33); and
determining a formation mobility based on the measured pressure (column 3, lines 26-33).
While Dave teaches injecting fluid and determining permeability which implies that permeability 1) can vary and 2) is important, Dave does not specifically teach injecting a permeability modifying agent.  Yuan teaches a method for testing within a formation comprising:
disposing a tool into a wellbore extending through a subterranean earth formation, the tool having a flow line;
injecting, from the tool, a permeability modifying agent into the subterranean earth formation at a sample area (column 5, lines 28-39);
conducting an enhanced oil recovery (EOR) operation employing the permeability modifying agent (column 5, line 30); and
monitoring a pressure and a formation mobility (column 5, lines 23-30),
wherein the permeability modifying agent performs at least one of enhancing a flow of at least one fluid (column 5, lines 36-39) and suppressing a flow of an at least one fluid,
wherein the permeability modifying agent includes one or more of a disproportionate permeability reducer, a relative permeability modifier, a formation fluid mobility modifier, and mixtures thereof (column 5, lines 30-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Dave to include injecting a permeability modifying agent as taught by Yuan since Dave teaches the relation between mobility, permeability and viscosity is known, and having control over that would be beneficial.
Referring to claim 17: Dave teaches a downhole tool comprising:
a body (Figs. 1-3);
sealing pad 153 extending from a portion of the body, the sealing pad having at least one opening for establishing fluidic communication (FIG. 3) between an earth formation and a flow line 54 in an interior of the body, the sealing pad having an outer surface to hydraulically seal a sample area along an inner surface of the wellbore (column 2, lines 37-51; column 10, lines 14-16) and at least one recess within the outer surface of the sealing pad, the at least one recess establishing a fluid flow channel along the inner surface of the wellbore sealed off by the sealing pad to the flow line;
a container 110a holding a liquid; and
one or more devices 215, 230 for injecting the liquid through at least one outlet of the body into the sample area of the earth formation,
a pressure sensor 58 in communication with the flow line.
While Dave teaches injecting fluid and determining permeability which implies that permeability 1) can vary and 2) is important, Dave does not specifically teach injecting a permeability modifying agent.  Yuan teaches a downhole tool comprising:
a body;
a container holding a permeability modifying agent (column 5, lines 28-39); and
one or more devices for injecting the selective permeability agent through at least one outlet of the body into the sample area of the earth formation (column 5, lines 28-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool taught by Dave to include a permeability modifying agent as taught by Yuan since Dave teaches the relation between mobility, permeability and viscosity is known, and having control over that would be beneficial.
Referring to claims 2 and 18: Dave teaches extracting, from the sample area of the subterranean earth formation, a formation fluid into the flow line (column 2, lines 56-59).
Referring to claim 4: Dave teaches extending a sealing pad 153 from a portion of a body of the fluid extraction tool, the sealing pad having an opening for establishing fluidic communication between the subterranean earth formation and the flow line in an interior of the body of the fluid extraction tool, the sealing pad having an outer surface to hydraulically seal the sample area along an inner surface of the wellbore (column 2, lines 37-51; column 10, lines 14-16) and at least one recess within the outer surface of the sealing pad, the at least one recess establishing a fluid flow channel along the inner surface of the wellbore sealed off by the sealing pad to the flow line (FIG. 3).
Referring to claims 6, 7, 19 and 20: Yuan does not specifically teach the permeability agent is selected from a mixture that comprises an acid or comprises an acid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the permeability modifying agent taught by Dave and Yuan to either be selected from a mixture that comprises an acid or to comprise an acid since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 9: Dave teaches the formation mobility is defined as permeability (k) divided by fluid viscosity (µ) (column 12, lines 4-24).
Claims 10-16 are rejected under 35 USC 103 as being unpatentable over Dave and Yuan, and further in view of Fox et al. (US 7,128,144 B2) (“Fox”).
Referring to claim 10: While Dave teaches pressure transducers are known, Dave and Yuan do not specifically teach the pressure is measured with a pressure transducer.  Fox teaches a method for testing fluid mobility within a formation (column 13, lines 37-46), comprising measuring a pressure with a pressure transducer (column 6, lines 49-51; column 7, lines 35-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Dave and Yuan to include measuring pressure with a pressure transducer as taught by Fox since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Referring to claims 11-13: Dave teaches a system comprising:
a downhole tool (FIG. 3) disposed in a wellbore (column 8, lines 27-42) comprising:
a body (Figs. 1-3);
a sealing pad 153 extending from a portion of the body, the sealing pad having at least one opening for establishing fluidic communication (FIG. 3) between an earth formation and a flow line 54 in an interior of the body, the sealing pad having an outer surface to hydraulically seal a sample area along an inner surface of the wellbore (column 2, lines 37-51; column 10, lines 14-16) and at least one recess within the outer surface of the sealing pad, the at least one recess establishing a fluid flow channel along the inner surface of the wellbore sealed off by the sealing pad to the flow line;
a pressure sensor 58 in communication with the flow line; and
a container 110a holding a liquid;
a processor communicatively coupled with the fluid extraction tool (column 1, lines 40-43);
measure, with a sensor 58, a pressure within the flow line in fluid communication with the sample area;
determining a formation mobility based on the measured pressure (column 5, lines 23-30); and
performing operations further comprising extracting, from the sample area of the subterranean earth formation, a formation fluid into the flow line (column 2, lines 56-59).
While Dave teaches injecting fluid and determining permeability which implies that permeability 1) can vary and 2) is important, Dave does not specifically teach a container holding a permeability modifying agent.  Yuan teaches a system comprising:
a downhole tool disposed in a wellbore comprising:
a body;
a container holding a permeability modifying agent (column 5, lines 28-39); and
monitoring a formation mobility based on the measured pressure (column 5, lines 23-30),
wherein the permeability modifying agent performs at least one of enhancing a flow of at least one fluid (column 5, lines 36-39) and suppressing a flow of an at least one fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Dave to include a permeability modifying agent as taught by Yuan since Dave teaches the relation between mobility, permeability and viscosity is known, and having control over that would be beneficial.
Dave and Yuan do not specifically teach a processor comprising a memory storing instructions.  Fox teaches a system comprising:
a downhole tool 10 disposed in a wellbore comprising:
a body;
a sealing pad 34 extending from a portion of the body, the sealing pad having at least one opening 36 for establishing fluidic communication between an earth formation and a flow line 15 in an interior of the body, the sealing pad having an outer surface to hydraulically seal a sample area along an inner surface of the wellbore and at least one recess within the outer surface of the sealing pad, the at least one recess establishing a fluid flow channel along the inner surface of the wellbore sealed off by the sealing pad to the flow line;
a pressure sensor in communication with the flow line (column 7, lines 40-44); and
a processor communicatively coupled with the fluid extraction tool, the processor comprising:
a memory storing instructions that, when executed by the processor, cause the processor to perform operations (column 6, lines 15-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Dave and Yuan to include a processor comprising a memory as taught by Fox in order to be able to save instructions for future operations and then be able to interpret the data collected.
Referring to claims 14 and 15: Yuan does not specifically teach the permeability agent is selected from a mixture that comprises an acid or comprises an acid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the permeability modifying agent taught by Dave, Yuan and Fox to either be selected from a mixture that comprises an acid or to comprise an acid since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 16: Dave teaches the formation mobility is defined as permeability (k) divided by fluid viscosity (µ) (column 12, lines 4-24).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Proett et al. (US 5,602,334) teaches fluid samples are examined and the measured fluid pressures are analyzed to determine the fluid mobility, as influenced by factors such as the porosity and permeability of the formation fluids (column 3, lines 39-50).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


21 May 2022